     Case 21-01001     Doc 30    Filed 08/11/21 Entered 08/11/21 14:52:09           Desc Main
                                   Document     Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION


IN RE:
                                                    Case No. 15-10291
ADDIE MAE SIMMONS,                                  Chapter 13

        Debtor.


ADDIE MAE SIMMONS,

        Plaintiff,

v.                                                  Adversary No. 21-01001

WILMINGTON SAVINGS FUND SOCIETY,
FSB d/b/a CHRISTIANA TRUST AS
TRUSTEE FOR PNPMS TRUST II,

        Defendant.


                     WILMINGTON’S REPLY TO THE RESPONSE TO ITS
                        MOTION TO DISMISS AND FOR SANCTIONS

         COMES NOW, Wilmington Savings Fund, FSB d/b/a Christiana Trust as Trustee for

PNPMS Trust II (“Wilmington”), and files this Reply to the Response to its Motion to Dismiss

for lack of a real party in interest and Motion for Sanctions pursuant to 28 U.S.C. § 1927,

respectfully showing this Honorable Court as follows:

                       ARGUMENT AND CITATION OF AUTHORITY

A.       ELEVENTH CIRCUIT PRECEDENT DICTATES THAT THIS CASE MUST BE
         DISMISSED

         Ms. Sellers’s response to the Motion reflects a fundamental misunderstanding of

litigation. In her leading argument, Ms. Sellers contends that it was appropriate to name a

deceased individual as a plaintiff because Fed. R. Bankr. P. 1016 provides that in the event of the


                                                1
  Case 21-01001       Doc 30     Filed 08/11/21 Entered 08/11/21 14:52:09             Desc Main
                                   Document     Page 2 of 5



death of a chapter 13 debtor, “the case may be dismissed; or if further administration is possible

and in the best interests of the parties, the case may proceed and be concluded in the same

manner, so far as possible, as though the death or incompetency had not occurred.” However,

contrary to what Ms. Sellers may think, this does not mean that she can go around filing

adversaries without any formal representative of the debtor being the plaintiff.

       To begin with, Rule 1016 has one stark difference between chapters 7 and 13 that

illustrates this point. A chapter 7 case simply continues. To the contrary, a chapter 13 case

continues only “so far as possible . . . .” In a chapter 7 case, a debtor has no standing to initiate

adversary proceedings and can only act through the trustee. See Bernstein v. Wells Fargo Bank,

N.A. (In re Bernstein), 525 B.R. 505, 508 (Bankr. N.D. Ga. 2015) (citations omitted). Chapter 13

debtors, on the other hand, “have standing to pursue claims and conduct litigation in their own

name on behalf of the bankruptcy estate.” In re Goins, 465 B.R. 704, 706 (Bankr. N.D. Ga.

2012) (collecting cases). Thus, it will always be possible for a trustee to litigate and take further

action in a chapter 7 case where the debtor has died, making the “so far as possible” language

unnecessary. In a chapter 13 case, though, there needs to be a person who can take action on

behalf of a deceased debtor. “The case can only ‘continue’ or ‘proceed’ if someone is permitted

to act in the bankruptcy case on behalf of the deceased debtor.” In re Inyard, 532 B.R. 364, 368

(Bankr. D. Kan. 2015) (quoting In re Kosinski, No. 10-bk-28949, 2015 WL 1177691, at * 3

(Bankr. N.D. Ill. March 5, 2015)). When there is no such person – such as here – it is simply not

possible for an adversary to be commenced.

       Moreover, an entirely different set of rules apply to the procedure in adversary

proceedings, those being the Federal Rules of Civil Procedure. See Fed. R. Bankr. P. 7002. In

particular, Fed. R. Civ. P. 17 expressly applies in adversary proceedings. See Fed. R. Bankr. P.



                                                 2
  Case 21-01001       Doc 30     Filed 08/11/21 Entered 08/11/21 14:52:09             Desc Main
                                   Document     Page 3 of 5



7017. Rule 17 requires that adversary proceedings be filed in the name of the real party in

interest, which as explained in Wilmington’s initial brief cannot be a dead person. There is

absolutely no authority cited, nor any that is known of, to support Ms. Sellers’s argument that

“Ms. Simmons standing to bring this suit should be determined as of the time of the filing of her

Chapter 13 case in 2015.” [Doc. 29] at p. 3. To buy into this argument would require the Court to

accept the proposition that an attorney can bring litigation on their own accord, without the

participation of a living plaintiff, and have carte blanche authority to make all decisions in the

case, including settlement. Having a dead plaintiff testify or be deposed is clearly not possible.

The same goes for the outlandish suggestion set forth by Ms. Sellers that “Defendant’s

interrogatories could probably be answered by Debtor’s counsel without a personal

representative.” Id. The Federal Rules of Civil Procedure clearly do not allow for this, even when

a plaintiff is living. See Fed. R. Civ. P. 33(b)(1)(A). The fallacy of this argument is further

evident when one considers if Ms. Simmons had been pro se in the underlying bankruptcy case.

Who would be the person to initiate the filing of an adversary proceeding? Would a non-attorney

file and pretend that the debtor was still alive? That certainly would not be permissible. Quite

simply, a dead person cannot initiate a lawsuit or adversary proceeding in federal court without

doing it through a lawfully appointed personal representative of their estate. In fact, one of the

cases cited by Ms. Sellers – In re Peterson, 897 F.2d 935 (8th Cir. 1990) – shows in the case

caption that the Debtor’s personal representative filed the adversary proceeding. The other cases

that she cited are not adversary proceedings and thus are inapplicable.

       Since Fed. R. Civ. P. 17 applies in adversary proceedings just as it does in lawsuits

initiated in district court, this Court is obligated to follow the binding precedent from In re Engle

Cases, 767 F.3d 1082 (11th Cir. 2014), in which the Eleventh Circuit held that a case must be



                                                 3
    Case 21-01001      Doc 30      Filed 08/11/21 Entered 08/11/21 14:52:09           Desc Main
                                     Document     Page 4 of 5



dismissed when a dead person is named as the plaintiff unless doing so was the result of “an

understandable mistake, because the determination of the correct party to bring the action is

difficult.” Id. at 1109. Since that is not the situation here, this adversary proceeding must be

dismissed.

B.      SANCTIONS ARE APPROPRIATE HERE

        Ms. Sellers takes the unbelievable position – after hiding the fact of her client’s death for

nearly two years – that “Defendant’s claim for sanctions under 28 U.S.C. § 1927 is itself

unreasonable and vexatious.” [Doc. 29] at p. 4. She follows this statement with an ad hominem

attack on Wilmington, saying that it is just a “junk debt buyer” and therefore “has little or no

credibility.” Id.

        The next portion of the response speaks of the standard practices in this district.

Notwithstanding that standard practices and the opinion of the Chapter 13 Trustee cannot

supplant the law, the argument set forth is in relation to the administration of the underlying

bankruptcy case after a debtor’s death. As noted above, that is completely different from the

initiation of an adversary proceeding since the Federal Rules of Civil Procedure apply. The

clearly established law in the Eleventh Circuit – and likely everywhere else – provides that dead

people cannot file lawsuits without doing so through a lawfully appointed representative of their

estate. Wilmington has wasted countless hours and money defending1 a case that should have

never been filed in the first place.



1
  Although not relevant, Ms. Sellers suggested that Wilmington is being unreasonable and
vexatious by defending the case in the first place since the plan provides that the subject security
deed would be unsecured. Wilmington is well within its rights to defend this case, as Ms.
Simmons is not a party to the subject security deed and, as admitted by Ms. Sellers in the
response, Ms. Simmons was not on the deed reconveying the subject property after a tax sale.
Thus, it is a perfectly reasonable argument that the subject security deed that the Debtor did not
sign cannot be stripped off a property that was never part of the bankruptcy estate.
                                                 4
  Case 21-01001      Doc 30     Filed 08/11/21 Entered 08/11/21 14:52:09          Desc Main
                                  Document     Page 5 of 5



       If Ms. Sellers needed time to get Ms. Simmons’s daughter appointed as personal

representative, she should have notified the Court and asked for the underlying bankruptcy case

to remain open until that occurs so she can later file an adversary with the correct plaintiff.

Instead, she hid the death of Ms. Simmons until it became apparent that she could not do so any

longer. This case is very appropriate for sanctions under 28 U.S.C. § 1927 and Wilmington’s

motion should be granted.

                                        CONCLUSION

       Based on the foregoing, Wilmington respectfully renews its request that this Court grant

its Motion to Dismiss and for Sanctions.

       Respectfully submitted, this 11th day of August, 2021.

                                            /s/ Bret J. Chaness
                                            BRET J. CHANESS (GA Bar No. 720572)
                                            RUBIN LUBLIN, LLC
                                            3145 Avalon Ridge Place, Suite 100
                                            Peachtree Corners, Georgia 30071
                                            (678) 281-2730 (Telephone)
                                            (470) 508-9203 (Facsimile)
                                            bchaness@rlselaw.com

                                            Attorney for Wilmington Savings Fund, FSB d/b/a
                                            Christiana Trust as Trustee for PNPMS Trust II




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of August 2021, I caused a copy of the within and

foregoing to be filed by CM/ECF, which will serve notice on all parties.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (GA Bar No. 720572)




                                                5
